           Case 2:20-mc-00834-MRH Document 1 Filed 06/10/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                  )
                                                        ) No. 2:20-mc-834
Letter of Request from the                              ) APPLICATION FOR ORDER UNDER
Rabbinical Court of Jerusalem, Israel                   )
In Efrat Racheli Meiri Marcovitz v.                     )
Avi Marcovitz                                           ) 28 U.S.C. § 1782
Ref No.: 1101284/3                                      )
DJ Reference Number: 189-49-20-2                        ) FILED EX PARTE


         UNITED STATES’ APPLICATION FOR ORDER UNDER 28 U.S.C. § 1782

         The United States of America, by its attorneys, Scott W. Brady, United States Attorney

for the Western District of Pennsylvania, and Jill Locnikar, Assistant U.S. Attorney, petitions this

Court for an order pursuant to Section 1782, Title 28, United States Code in the attached form,

appointing Jill Locnikar as Commissioner for the purpose of obtaining records and testimony

from the custodian of records for Young Men & Woman Hebrew Association, who resides

within the jurisdiction of this Court, pursuant to a letter of request issued by the above entitled

Court in Israel. The Court in Israel has determined that these documents are relevant to its

pending proceeding.

         As this request is for a civil proceeding in Israel, the United States does not request that

this application be filed under seal in this Court and will not be making a motion to file this

under seal.
         Case 2:20-mc-00834-MRH Document 1 Filed 06/10/20 Page 2 of 2




       The letter of request, dated May 25, 2020, together with an English translation, is

attached hereto.

               Respectfully submitted this 10th day of June, 2020.

                                             Respectfully submitted,

                                             SCOTT W. BRADY
                                             United States Attorney

Dated: 5/10/2020                             /s/ Jill Locnikar
                                             JILL LOCNIKAR
                                             Assistant United States Attorney
                                             Joseph F. Weis, Jr. United States Courthouse
                                             700 Grant Street, Suite 4000
                                             Pittsburgh, PA 15219
                                             Tel: (412) 894-7429
                                             Email: jill.locnikar@usdoj.gov
                                             PA ID No. 85892
